DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/14/2022 has been entered, entering the After Final amendment of 4/4/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, 20, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyajima (US 6,199,604 B1).
Consider claim 1.  Miyajima teaches a semiconductor processing system comprising:  a second component (50) comprising a plurality of walls forming a second chamber (see fig. 6), wherein:  a door (15, 53) is configured to create a second sealed environment in the second chamber; the second sealed environment in the second chamber is at a second state prior to the door being opened; a load port (52) is disposed between the second component and a first component (10); a plurality of substrates are to be transferred through the load port between the second chamber formed by the second component and a first chamber formed by the first component subsequent to the door being opened (see column 7, lines 49-54); the first component forms the first chamber with a first sealed environment at a first state within the first chamber (within 10); a third component (41) is to change the first state of the first sealed environment within the first chamber to cause the first state to be substantially similar to the second state of the second sealed environment within the second chamber before the door between the first sealed environment and the second sealed environment is opened (see column 7, lines 7-17 and 35-46); the second sealed environment is at the second state prior to changing of the first state of the first sealed environment to be substantially similar to the second state (see column 6, lines 56-59).
Miyajima is silent regarding the specifically claimed ranges.  However, Miyajima suggests making the gas composition (for example, nitrogen) and the absolute pressure (ambient) in the clean box 10 and the clean box 50 to be substantially equal—that is, having a difference of 0%.  It would have been obvious to a person having ordinary skill in the art to make the gas composition molar percentages differ by less than 5% and to make the absolute pressure differ by less than 10% in order to match the environment of the clean box 10 and the clean device 50 and to allow the side lid 15 to be easily removed (see column 7, lines 38-46).  Please see MPEP 2144.05(II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Consider claim 2.  Miyajima teaches that the first component is a substrate carrier (10) and the second component is a factory interface (50).
Consider claim 3.  Miyajima teaches that the first state of the first sealed environment is to be changed to be substantially similar to the second state of the second sealed environment via evacuating the first chamber (gas in the clean box is evacuated through valve 30B as clean non-oxidizing gas is introduced through valve 30A; see column 7, lines 12-15) to a first vacuum level that is substantially similar to a second vacuum level of the second chamber (atmospheric pressure; see column 7, lines 35-41).
Consider claim 5.  Miyajima teaches that the first gas mixture and the second gas mixture comprise one or more of nitrogen or argon (see column 6, lines 56-59).
Consider claim 6.  Miyajima teaches that the first state of the first sealed environment is to be changed to be substantially similar to the second state of the second sealed environment subsequent to coupling of the first component and the second component (see column 6, line 56-column 7, line 49).
Consider claim 7.  Miyajima teaches that the first component comprises the door (15, 53) that creates the first sealed environment, wherein the first component mounts to the second component, and wherein the second sealed environment is created around at least the door of the first component (see fig. 6); or the second component comprises the door that creates the second sealed environment, the second component mounts to the first component, and the first sealed environment is created around at least the door of the second component.
Consider claim 23.  Miyajima teaches a resilient sealing member (53b) is attached to a first surface (53a) of the load port, wherein the resilient sealing member is configured to form a seal between the load port and the second component (see fig. 6).
Consider claim 8.  Miyajima teaches a method comprising:  determining that a first state of a first sealed environment within a first chamber formed by a first component (10) of a semiconductor processing system is to be changed to be substantially similar to a second state of a second sealed environment within a second chamber formed by a second component (50) of the semiconductor processing system, wherein a door (15, 53) is configured to create the second sealed environment in the second chamber, wherein the second sealed environment in the second chamber is at the second state prior to the door being opened, wherein a load port (52) is disposed between the second component and the first component, and wherein a plurality of substrates are to be transferred through the load port between the second chamber formed by the second component and the first chamber formed by the first component subsequent to the door being opened (see column 7, lines 49-54); and causing the first state of the first sealed environment within the first chamber to be changed to be substantially similar to the second state of the second sealed environment within the second chamber before the door between the first sealed environment and the second sealed environment is opened (see column 7, lines 7-17 and 42-46), wherein the second sealed environment is at the second state prior to the causing of the first state of the first sealed environment to be changed to be substantially similar to the second state (see column 6, lines 56-59).
Miyajima is silent regarding the specifically claimed ranges.  However, Miyajima suggests making the gas composition (for example, nitrogen) and the absolute pressure (ambient) in the clean box 10 and the clean box 50 to be substantially equal—that is, having a difference of 0%.  It would have been obvious to a person having ordinary skill in the art to make the gas composition molar percentages differ by less than 5% and to make the absolute pressure differ by less than 10% in order to match the environment of the clean box 10 and the clean device 50 and to allow the side lid 15 to be easily removed (see column 7, lines 38-46).  Please see MPEP 2144.05(II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Consider claim 9.  Miyajima teaches that the first component is a substrate carrier (10) and the second component is a factory interface (50); or the second component is the substrate carrier and the first component is the factory interface.
Consider claim 10.  Miyajima teaches that the causing of the first state of the first sealed environment to be changed to be substantially similar to the second state of the second sealed environment is via evacuating the first chamber (gas in the clean box is evacuated through valve 30B as clean non-oxidizing gas is introduced through valve 30A; see column 7, lines 12-15) to a first vacuum level that is substantially similar to a second vacuum level of the second chamber (atmospheric pressure; see column 7, lines 35-41).
Consider claim 12.  Miyajima teaches that the first gas mixture and the second gas mixture comprise one or more of nitrogen or argon (see column 6, lines 56-59).
Consider claim 13.  Miyajima teaches that the determining that the first state of the first sealed environment within the first chamber is to be changed to be substantially similar to the second state of the second sealed environment within the second chamber comprises determining that the door (15, 53) that separates the first chamber of the first component and the second chamber of the second component is to be opened.
Consider claim 14.  Miyajima teaches that the causing of the first state of the first sealed environment within the first chamber to be changed to be substantially similar to the second state of the second sealed environment within the second chamber is subsequent to coupling of the first component and the second component (see column 6, line 56-column 7, line 49).
Consider claim 15.  Miyajima teaches that the first component comprises the door (15, 53) that creates the first sealed environment, the first component mounts to the second component, and the second sealed environment is created around at least the door of the first component (see fig. 6); or the second component comprises the door that creates the second sealed environment, the second component mounts to the first component, and the first sealed environment is created around at least the door of the second component.
Consider claim 16.  Miyajima teaches a first system component of a semiconductor processing system, the first system component comprising:  a body (10) forming a first chamber, wherein:  a door (15, 53) is configured to form a first sealed environment within the first chamber (within 10); a load port (52) is disposed between the first system component and a second system component (50); a plurality of substrates are to be transferred through the load port between a second chamber formed by the second system component and the first chamber formed by the first system component subsequent to the door being opened (see column 7, lines 49-54); wherein the first state of the first sealed environment within the first chamber is to be changed to be substantially similar to the second state of the second sealed environment within the second chamber before the door between the first sealed environment and the second sealed environment is opened (see column 7, lines 7-17 and 42-46), the second sealed environment being at the second state prior to changing of the first state of the first sealed environment to be substantially similar to the second state (see column 6, lines 56-59); or the second state of the second sealed environment within the second chamber is to be changed to be substantially similar to the first state of the first sealed environment within the first chamber before the door between the first sealed environment and the second sealed environment is opened, the first sealed environment being at the first state prior to changing of the second state of the second sealed environment to be substantially similar to the first state.
Miyajima is silent regarding the specifically claimed ranges.  However, Miyajima suggests making the gas composition (for example, nitrogen) and the absolute pressure (ambient) in the clean box 10 and the clean box 50 to be substantially equal—that is, having a difference of 0%.  It would have been obvious to a person having ordinary skill in the art to make the gas composition molar percentages differ by less than 5% and to make the absolute pressure differ by less than 10% in order to match the environment of the clean box 10 and the clean device 50 and to allow the side lid 15 to be easily removed (see column 7, lines 38-46).  Please see MPEP 2144.05(II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Consider claim 17.  Miyajima teaches that the first system component is a substrate carrier (10) and the second system component is a factory interface (50); or the second system component is the substrate carrier and the first system component is the factory interface.
Consider claim 19.  Miyajima teaches that the first gas mixture and the second gas mixture comprise one or more of nitrogen or argon (see column 6, lines 56-59).
Consider claim 20.  Miyajima teaches the door (15, 53) that creates the first sealed environment, the first system component mounts to the second system component, and the second sealed environment is created around at least the door of the first system component (see fig. 6).
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 4/4/2022 have been fully considered but they are not persuasive.
Applicant argues that Miyajima does not teach a load port as claimed.  This argument is not persuasive.  Aperture 52, through which objects 1 are transferred, is considered to read on a load port as broadly recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652